11/29/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 21-0483
                Supreme Court No. DA 21-0483

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

JAMIE CAL FUSON,

           Defendant and Appellant.

                        GRANT OF EXTENSION


     Upon consideration of Appellant’s motion for extension of time and

good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including December 29, 2021, within which to prepare,

file and serve Appellant’s opening brief on appeal.




                                                              Electronically signed by:
                                                                    Mike McGrath
                                                       Chief Justice, Montana Supreme Court
                                                                 November 29 2021